DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Response to Amendment
In an amendment filed 02/28/2022, claims 1 and 8have been amended, claims 21-22 were cancelled. Currently, claims 1, 4-6, 8, 10 and 12-19 are pending.

Allowable Subject Matter
Claims 1, 4-6, 8, 10 and 12-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is touch panel electrode structure and corresponding driving method.
Independent claim 1 distinctly features: 	
	“a first dummy electrode overlapped with the touch driving electrode and provided on the elastic dielectric member while being in parallel with the touch sensing electrode; a second dummy electrode overlapped with the touch driving electrode and provided on the elastic dielectric member while being in parallel with the touch sensing electrode; and a dummy bridge electrode electrically connected to one side of the first dummy electrode with one side of the second dummy electrode, wherein the touch sensing electrode is interposed between the first and second dummy electrodes, and the first and second dummy electrodes are provided in parallel with the touch sensing electrode, wherein the first and second dummy electrodes are provided in a shape integrated by the dummy bridge electrode, wherein each of the first and second dummy electrodes is electrically floating during a touch point sensing mode, and each of the first and second dummy electrodes is electrically connected to the touch sensing electrode during a touch force sensing mode, and wherein a long side length of the touch sensing electrode is shorter than a long side length of each of the first and second dummy electrodes”

Independent claim 8 distinctly features: 	
	“each of the touch sensing electrode groups including a touch sensing electrode, a first dummy electrode, a second dummy electrode, and a dummy bridge electrode, the driving apparatus comprising: a touch driving circuit configured to supply a touch driving pulse to the touch driving electrode and sensing a change of charge amount through the touch sensing electrode group during a touch point sensing mode and a touch force sensing mode, wherein the touch sensing electrode is interposed between the first and second dummy electrodes, and the first and second dummy electrodes are provided in parallel with the touch sensing electrode, wherein the dummy bridge electrode is electrically connecting one side of the first dummy electrode with one side of the second dummy electrode, wherein the first and second dummy electrodes are provided in a shape integrated by the dummy bridge electrode, wherein the touch driving circuit is configured to: electrically float the first and second dummy electrodes during the touch point sensing mode, and electrically connect the first and second dummy electrodes to the touch sensing electrode in a unit of the touch sensing electrode group during the touch force sensing mode, and wherein a long side length of the touch sensing electrode is shorter than a long side length of each of the first and second dummy electrodes”
The closest prior arts Coulson et al. (US 20130033450 A1) discloses a touch panel structure and its driving method as shown in paragraphs 182-183 and figure 5, and Inada et al. (US 20130082763 A1) teaches touch panel structure and its driving method as shown in paragraphs 41-44 and figure 2.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows specific touch panel electrode arrangement and driving method to detect both location and force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANG LIN/Primary Examiner, Art Unit 2626